Case 2:20-cv-14018-SDW-LDW Document 13 Filed 01/12/21 Page 1 of 13 PageID: 199




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY


  PHILADELPHIA CONTRIBUTIONSHIP
  INSURANCE COMPANY a/s/o BLANCA LEON,             Civil Action No. 2:20-cv-14018-SDW-LDW
  GARY & MAY NICHOL, and GARY NICHOL,

                                      Plaintiff,

                          vs.


  AMERICAN SECURITY INSURANCE CO. 260
  INTERSTATE NORTH CIR SE, ATLANTA, GA,                    Oral Argument Requested
  30339, and JOHN DOES 1-5 and ABC                           If Motion Is Opposed
  COMPANIES 1-5,

                                    Defendants.

 ______________________________________________________________________________

     REPLY MEMORANDUM OF LAW IN FURTHER SUPPORT OF AMERICAN
     SECURITY INSURANCE COMPANY’S MOTION TO DISMISS PLAINTIFF’S
              AMENDED COMPLAINT PURSUANT TO RULE 12(B)(6)
 ______________________________________________________________________________

                                      DENTONS US LLP
                                      101 JFK Parkway, Fourth Floor
                                      Short Hills, NJ 07078
                                      (973) 912 7100

                                      Attorneys for Defendant
                                      American Security Insurance Company

 Of Counsel and on the Brief:
    John R. Vales, Esq.

 On the Brief:
    Erika M. Lopes-McLeman, Esq.
    Stephen M. Turner, Esq.
Case 2:20-cv-14018-SDW-LDW Document 13 Filed 01/12/21 Page 2 of 13 PageID: 200



                                                   TABLE OF CONTENTS
                                                                                                                                           Page

 PRELIMINARY STATEMENT .....................................................................................................1

 LEGAL ARGUMENT.....................................................................................................................3

           I.         PLAINTIFF CANNOT ESTABLISH THAT ASIC OWED IT A LEGAL
                      DUTY ............................................................................................................……..3

                      A.        Plaintiff Cannot Plausibly Assert Spoliation of Evidence As
                                Grounds to Create A Duty Owed by ASIC................................................. 3

                      B.        Plaintiff Cannot Plausibly Allege That ASIC Assumed A Duty to
                                Plaintiff ....................................................................................................... 6

           II.        PLAINTIFF’S FRAUDULENT CONCEALMENT CLAIM ALSO FAILS
                      IN THE ABSENCE OF ANY PLAUSIBLE ALLEGATION THAT
                      PLAINTIFF COULD NOT HAVE OBTAINED THE INFORMATION
                      SOUGHT FROM ANOTHER SOURCE ......................................................……..8

 CONCLUSION..............................................................................................................................10




                                                                       i
Case 2:20-cv-14018-SDW-LDW Document 13 Filed 01/12/21 Page 3 of 13 PageID: 201


                                                 TABLE OF AUTHORITIES

                                                                                                                                  Page(s)

 Cases

 Ciapinski v. Crown Equip. Corp.,
    A-4505-07T2, 2010 WL 183903 (N.J. Super. Ct. App. Div. Jan. 21, 2010).............................4

 Cockerline v. Menendez,
    411 N.J. Super. 596 (App. Div. 2010) .......................................................................................3

 Egan v. Alco-Lite Indus.,
    CIV. 09-4878 WHW, 2011 WL 1205663 (D.N.J. Mar. 29, 2011) ............................................4

 Gilleski v. Cmty. Med. Ctr.,
     336 N.J. Super. 646 (App. Div. 2001) ...............................................................................1, 3, 4

 Huzinec v. Six Flags Great Adventure, LLC,
    CV162754FLWDEA, 2017 WL 44850 (D.N.J. Jan. 3, 2017)...................................................9

 Manorcare Health Servs., Inc. v. Osmose Wood Preserving, Inc.,
   336 N.J. Super. 218 (App. Div. 2001) .......................................................................................3

 Mukasa v. Ise Farms, Inc.,
   A-1398-05T5, 2007 WL 268252 (App. Div. Feb. 1, 2007).......................................................4

 Swick v. The New York Times Co.,
    357 N.J. Super. 371 (App. Div. 2003) .......................................................................................5

 Tafaro v. Six Flags Great Adventure, LLC,
    CV175607FLWLHG, 2018 WL 1535289 (D.N.J. Mar. 29, 2018) ...........................................9

 Walker Rogge, Inc. v. Chelsea Title & Guaranty Co.,
    116 N.J. 517 (1989) ..............................................................................................................6, 7

 Wilhelm Reuss GmbH & Co KG, Lebensmittel Werk v. E. Coast Warehouse &
    Distribution Corp.,
    CV164370ESMAH, 2017 WL 6055775 (D.N.J. Dec. 6, 2017) ................................................4

 Rules and Regulations

 Federal Rules of Civil Procedure
    Rule 12(b)(6)........................................................................................................................1, 10

 New Jersey Rule 4:11-1(a)...........................................................................................................8, 9




                                                                      ii
Case 2:20-cv-14018-SDW-LDW Document 13 Filed 01/12/21 Page 4 of 13 PageID: 202


          Defendant American Security Insurance Company (“ASIC”) respectfully submits this

 Reply Memorandum of Law in further support of its Motion to Dismiss Plaintiff’s Amended

 Complaint against ASIC with prejudice pursuant to Rule 12(b)(6) of the Federal Rules of Civil

 Procedure.

                                  PRELIMINARY STATEMENT

          Plaintiff Philadelphia Contributionship Insurance Company’s (“Plaintiff”) opposition to

 ASIC’s motion to dismiss misses the mark by a wide margin. It is now wholly apparent that

 Plaintiff’s entire action is a baseless attempt to shift the risks it insured onto another insurer --

 one that did not even have liability coverage on the Property1 where the incident occurred.

          First, in Plaintiff’s ever-shifting theory of the case, Plaintiff now asserts that ASIC owed

 Plaintiff a duty based on two legal theories, neither of which are plead in its Amended

 Complaint: (1) spoliation of evidence and (2) assumption of duty. As to spoliation, for the

 reasons more fully explained in this memorandum of law, ASIC cannot be considered a spoliator

 for the simple fact that it had no duty to preserve evidence. Plaintiff has not and cannot allege

 that ASIC: (1) had knowledge of a pending or potential lawsuit and accepted responsibility for

 evidence that would be used in that lawsuit; (2) voluntarily undertook to preserve the evidence

 and Plaintiff reasonably and detrimentally relied thereon; (3) entered into an agreement with

 Plaintiff to preserve evidence; or (4) received a specific request from Plaintiff to preserve a

 particular item of evidence. See, Gilleski v. Cmty. Med. Ctr., 336 N.J. Super. 646, 654-55 (App.

 Div. 2001)(articulating standard for spoliation claims against third parties unrelated to the

 underlying litigation).

          Plaintiff’s “assumption of duty” argument is similarly devoid of merit. Plaintiff alleges

 that ASIC assumed a duty by “engaging” with PCIC’s investigators on the topic of accessing the

 Property. If merely “engaging” with someone on a topic is sufficient to establish a legally

 1
     All terms not otherwise defined herein have the meaning set forth in ASIC’s Moving Brief.
                                                   1
Case 2:20-cv-14018-SDW-LDW Document 13 Filed 01/12/21 Page 5 of 13 PageID: 203


 binding duty to act, then every conversation that a person has is fraught with potentially

 damaging legal consequences. Plaintiff is plainly incorrect about the law on this issue and, likely

 for that reason, fails to cite a single, on-point case for its position. Further, the Amended

 Complaint does not even allege that ASIC affirmatively stated that it would or could provide

 access to the Property. The Amended Complaint pleads only that “Mr. Shaffer would contact

 Mr. Goetz to arrange for access to the building.” (ECF 6 at ¶ 15)(emphasis added). That is all

 Plaintiff alleges. There was no promise to provide access to the Property. There was no

 assumption of an obligation to Plaintiff.

         As to Plaintiff’s fraudulent concealment claim, Plaintiff has made no effort to refute the

 plainly relevant law cited by ASIC in its Moving Papers that mandate the claim’s dismissal

 because, outside of the impending discovery process in this litigation, ASIC was under no legal

 compulsion to provide the evidence that Plaintiff now seeks. See, Moving Brief at 12-13.

 Plaintiff also, for the reasons expressed more fully below, does not credibly explain why it did

 not either seek a Court Order back in 2017 directing the inspection of the Property or pursue the

 owner of the Property for access to the Property. Plaintiff, in fact, now concedes that its

 investigators were aware in late 2017 of the name and telephone number of the owner of the

 Property, but that calls to coordinate access to the Property with the owner went unreturned.

 (Opp. Br. at 15, FN 3.) This only further demonstrates that Plaintiff was aware that it could have

 reasonably obtained access to the evidence from other sources.

         At bottom, we respectfully submit that the Court cannot reach any other conclusion in

 this case but that Plaintiff seeks to use this action to inappropriately shift the risks it insured onto

 ASIC. Thus, for the reasons expressed herein and those more fully expressed in ASIC’s Moving

 Brief, the Court should dismiss this action with prejudice.




                                                    2
Case 2:20-cv-14018-SDW-LDW Document 13 Filed 01/12/21 Page 6 of 13 PageID: 204


                                      LEGAL ARGUMENT

 I.     PLAINTIFF CANNOT ESTABLISH THAT ASIC OWED IT A LEGAL DUTY

        Plaintiff acknowledges, as it must, that an essential element of both its negligence and

 fraudulent concealment claims is the existence of a duty owed by ASIC to Plaintiff. (Opp. Br. at

 9, 14-15.) Plaintiff asserts that ASIC owed it a duty based on two newly asserted legal theories

 that are not plead in the Amended Complaint: (1) spoliation of evidence; and (2) assumption of

 duty. Neither of these legal theories, however, establish a duty owed by ASIC to Plaintiff. As

 such, the Court should dismiss Plaintiff’s claims as a matter of law.

        A.       Plaintiff Cannot Plausibly Assert Spoliation of Evidence As Grounds to
                 Create A Duty Owed by ASIC

        The existence of a duty to preserve evidence is a question of law to be determined by the

 Court. Cockerline v. Menendez, 411 N.J. Super. 596, 620 (App. Div. 2010), citing, Manorcare

 Health Servs., Inc. v. Osmose Wood Preserving, Inc., 336 N.J. Super. 218, 226 (App. Div. 2001).

 Such a duty traditionally arises when there is pending or likely litigation between two parties,

 knowledge of this fact by the alleged spoliating party, evidence relevant to the litigation, and the

 foreseeability that the opposing party would be prejudiced by the destruction or disposal of this

 evidence. Id.

        Courts are wary of imposing a duty to preserve evidence owed by third parties (such as

 ASIC) with no relationship to the potential underlying litigation because doing so could result in

 “unwarranted intrusion[s] on the property rights of a person who lawfully disposes of his [or her]

 own property.” Gilleski v. Cmty. Med. Ctr., 336 N.J. Super. 646, 654 (App. Div. 2001).

 Notably, in such circumstances, our courts have limited the imposition of a duty to preserve

 evidence to situations in which the third party: (1) has knowledge of a pending or potential

 lawsuit and accepts responsibility for evidence that would be used in that lawsuit; (2)

 voluntarily undertakes to preserve the evidence and a plaintiff reasonably and detrimentally


                                                  3
Case 2:20-cv-14018-SDW-LDW Document 13 Filed 01/12/21 Page 7 of 13 PageID: 205


 relying thereon; (3) enters an agreement to preserve between the spoliator and the plaintiff; or (4)

 receives a specific request to preserve a particular item. Id. at 654-55 (emphasis added). A third

 party's constructive notice of a pending or potential action is not sufficient to force upon the third

 party the duty to preserve evidence. Id. at 655.

        Here, none of the above circumstances apply. First, Plaintiff has not alleged that ASIC

 had knowledge of a pending or potential lawsuit and affirmatively accepted responsibility for

 property that would be used in that lawsuit. All the Amended Complaint alleges is that “Mr.

 Shaffer [an ASIC claims representative] would contact Mr. Goetz [an origin and cause

 investigator] to arrange for access to the building.” (ECF 6, ¶ 15.) Second, the Amended

 Complaint does not allege that ASIC voluntarily undertook to preserve evidence and that that

 Plaintiff reasonably and detrimentally relied thereon. Third, the Amended Complaint does not

 allege that ASIC entered into an agreement with Plaintiff to preserve evidence. Fourth, the

 Amended Complaint does not allege that Plaintiff made a specific request to ASIC to preserve a

 particular item of evidence. Rather, the Amended Complaint simply alleges that an origin and

 cause investigator hired by Plaintiff, not Plaintiff itself, requested access to the Property --

 Property that did not even belong to ASIC.2 By law, a request for access, absent a specific

 request to preserve a particular item of evidence, is insufficient to impose a duty to preserve

 evidence. See, e.g., Mukasa v. Ise Farms, Inc., A-1398-05T5, 2007 WL 268252, at *3 (App.


 2
   To the extent that Plaintiff may argue that the placard allegedly placed on the Property’s door
 put ASIC on notice that the Property was evidence that ASIC needed to preserve, Plaintiff
 neither alleges that ASIC received or had knowledge of the placard, nor that Plaintiff’s
 investigator affirmatively expressed a request for ASIC to preserve a particular item as evidence.
 At most, the placard could be considered constructive notice of a request in connection with a
 potential action, which is insufficient to establish a duty. Gilleski, 336 N.J. Super. at 655. See
 also, Egan v. Alco-Lite Indus., CIV. 09-4878 WHW, 2011 WL 1205663, at *3 (D.N.J. Mar. 29,
 2011); Ciapinski v. Crown Equip. Corp., A-4505-07T2, 2010 WL 183903, at *13 (N.J. Super.
 Ct. App. Div. Jan. 21, 2010); and Wilhelm Reuss GmbH & Co KG, Lebensmittel Werk v. E.
 Coast Warehouse & Distribution Corp., CV164370ESMAH, 2017 WL 6055775, at *4 (D.N.J.
 Dec. 6, 2017) (all noting that a third party’s constructive knowledge of a pending or potential
 action is insufficient to impose a duty to preserve evidence).
                                                   4
Case 2:20-cv-14018-SDW-LDW Document 13 Filed 01/12/21 Page 8 of 13 PageID: 206


 Div. Feb. 1, 2007) (dismissing spoliation claim against State Farm where, although there was a

 request to inspect the vehicle, there was never any explicit request that State Farm should

 maintain possession of the vehicle).

        Moreover, the circumstances of the present matter significantly differ from the case that

 Plaintiff cites for the proposition that ASIC, as a third party, had a duty to preserve evidence, i.e.

 Swick v. The New York Times Co., 357 N.J. Super. 371 (App. Div. 2003). In Swick, an

 employee of the New York Times seriously injured his arm in a conveyor belt manufactured by

 certain entities against whom the employee filed suit under products liability theories of

 recovery. Id. at 373. In April 1997, the employee learned of the Times’ intent to dismantle the

 conveyor belt, because it was closing the plant. Id. at 374. Beginning in April 1997, the

 employee’s attorney requested that the employee be permitted to inspect the conveyor belt for

 purposes of his lawsuit against the manufacturers. Id. Having received no response, the attorney

 followed up with the Times in writing on July 11, 1997. Id. On August 5, 1997, plaintiff's

 attorney spoke with the Times's legal department and was advised to make a written request

 regarding the preservation and inspection of the equipment. Id. Plaintiff's attorney then sent a

 certified letter and facsimile requesting that the Times advise plaintiff “(i) whether the machine

 has been preserved, (ii) where it is located, (iii) when it is available for inspection, and (iv) to

 whom we should address our request to inspect the machine.” Id. The Court found that, under

 the particular circumstances of that case, the Times had a duty to preserve the conveyor as of

 August 5, 1997, the date plaintiff's attorney wrote the Times requesting inspection of the

 conveyor. Id. at 375.3


 3
   It’s of note that, even though the Court found that the Times had spoliated evidence, it,
 nonetheless affirmed the trial court’s dismissal of the claim based on the absence of any possible
 recovery from the manufacturers of the machine at issue. Swick, 357 N.J. Super. at 379. Here,
 similarly, because the Fire Department found the fire to be accidental, Plaintiff could not recover
 in a subrogation action against any other party. Thus, any supposed harm stemming from
 ASIC’s alleged spoliation is illusory. Plaintiff has suffered no damage as a result of ASIC’s
                                                  5
Case 2:20-cv-14018-SDW-LDW Document 13 Filed 01/12/21 Page 9 of 13 PageID: 207


        Here, in contrast, the Amended Complaint is bereft of any allegation sufficient to impose

 a duty to preserve evidence on ASIC, which did not even own the Property. The Amended

 Complaint, for example, does not allege that Plaintiff ever sent a letter to ASIC requesting it to

 preserve the Property or any particular item therein in their damaged state. All the Amended

 Complaint alleges is that Plaintiff’s origin and cause investigator contacted ASIC to request

 access to the Property. (ECF 6, ¶ 15.) Under New Jersey law, such allegation is plainly

 insufficient to impose a duty on ASIC to preserve evidence. Accordingly, Plaintiff may not rely

 on a spoliation of evidence theory to establish the existence of an alleged duty owed by ASIC.

        B.      Plaintiff Cannot Plausibly Allege That ASIC Assumed A Duty to Plaintiff

        Similarly, Plaintiff may not rely on an assertion that ASIC “assumed” a duty to plausibly

 allege the existence of a duty owed by ASIC. On this issue, Plaintiff’s opposition papers assert

 that “[ASIC] assumed the duty [to preserve evidence and permit inspection of the Property] by

 engaging with PCIC’s investigators on behalf of its insureds on the issue of whether PCIC’s

 representatives could conduct a fire scene investigation at 11 Ridgley.”              (Opp. Br. at

 12)(emphasis added).

        Plaintiff’s position makes no practical or legal sense. Plaintiff cannot plausibly take the

 position that any time a claims representative engages with any third party on any topic that the

 claims representative assumes a duty to preserve evidence related to the topic.              Merely

 discussing a topic with a third party does not create a duty. Notably, Plaintiff cites no apposite

 case law in support of its assertion. The only case it does cite bears no relationship to the factual

 scenario presented here. In Walker Rogge, Inc. v. Chelsea Title & Guaranty Co., a purchaser of

 land sued its title insurance company based on the fact that the land purchased was 6 acres less

 than anticipated. 116 N.J. 517 (1989). The Court held that remand was appropriate to determine



 alleged spoliation -- and could not in any event recover anything from ASIC, as ASIC did not
 provide liability insurance on the Property.
                                                6
Case 2:20-cv-14018-SDW-LDW Document 13 Filed 01/12/21 Page 10 of 13 PageID: 208


 if the negligent “act complained of was the direct result of duties voluntarily assumed by the

 insurer in addition to the mere contract to insure title.” Id. at 541. Accordingly, the Walker

 Rogge matter turned an analysis of issues arising from the insurer-insured relationship, including

 that (1) the title insurer had twice insured the property in question and on four other occasions it

 had opened files on the property, (2) the title insurer’s own back title plant reflected that the tract

 comprised twelve, not eighteen, acres, and (3) one of the title insurer’s employees supervised the

 closing, at which time the purchase price was computed on th[e] basis of the incorrect acreage.

 Id.

        Here, unlike in Walker Rogge, Inc., there was no relationship between ASIC and

 Plaintiff, like that of title insurer and insured, that could confer an assumed a duty in addition to

 any contractual obligations. ASIC’s one alleged comment -- that it would arrange for access to

 the Property, on which it is alleged to have reversed course the following week (thus foreclosing

 any alleged detrimental reliance thereon) -- created no assumed, affirmative duty to either

 preserve the Property in its damaged state or permit access to the Property.

        Indeed, the Guide, upon which the Amended Complaint principally relies, makes clear

 that the decision to permit access to a property is purely voluntary and that permission can be

 withdrawn at any time. (Vales Cert., Ex. 1 at Section 12.3.3.1.) Thus, as the Guide establishes,

 since a decision to grant access to property is a purely voluntary act that can be withdrawn at any

 time, no liability against ASIC may follow for failing to provide Plaintiff with access to the

 Property. In sum, as Plaintiff cannot establish that ASIC owed a duty to Plaintiff, its claims

 against ASIC fail as a matter of law.




                                                   7
Case 2:20-cv-14018-SDW-LDW Document 13 Filed 01/12/21 Page 11 of 13 PageID: 209


 II.    PLAINTIFF’S FRAUDULENT CONCEALMENT CLAIM ALSO FAILS IN THE
        ABSENCE OF ANY PLAUSIBLE ALLEGATION THAT PLAINTIFF COULD
        NOT HAVE OBTAINED THE INFORMATION SOUGHT FROM ANOTHER
        SOURCE

        For the reasons expressed above and in ASIC’s Moving Brief, the Court should dismiss

 the Amended Complaint in its entirety since Plaintiff fails to plausibly allege the existence of a

 duty owed by ASIC necessary to support Plaintiff’s claims. Plaintiff’s fraudulent concealment

 claim, however, also fails for another reason -- Plaintiff cannot plausibly allege that it was unable

 to obtain the information sought from another source.

        First, by its own admission, Plaintiff had contemporary knowledge of the name and

 phone number of the owner of the Property at the time of the fire. (Opp. Br. at 15, FN 3.)

 Plaintiff admits that it placed a few calls to the owner of the Property that went unreturned and

 then gave up. (Id.) Plaintiff does not plausibly explain why it is suing ASIC, which merely

 insured the Property (without providing liability insurance coverage), instead of the owner of the

 Property, who apparently never returned Plaintiff’s calls. Plaintiff similarly does not explain

 whether it sought access to the Property from the lender on the Property.

        Second, given the purported importance of viewing the Property in its damaged state,

 Plaintiff does not explain why, having failed to receive access to the Property from ASIC and the

 owner of the Property, it did not seek judicial intervention prior to the time that repairs could be

 made. Rule 4:11-1(a) provides, in pertinent part:

                A person who desires to perpetuate his or her own testimony or that of
                another person or preserve any evidence or to inspect documents or
                property or copy documents pursuant to R. 4:18-1 may file a verified
                petition, seeking an appropriate order, entitled in the petitioner's name,
                showing: (1) that the petitioner expects to be a party to an action
                cognizable in a court of this State but is presently unable to bring it or
                cause it to be brought; (2) the subject matter of such action and the
                petitioner's interest therein; (3) the facts which the petitioner desires to
                establish by the proposed testimony or evidence and the reasons for
                desiring to perpetuate or inspect it; (4) the names or a description of the
                persons the petitioner expects will be opposing parties and their addresses
                so far as known; (5) the names and addresses of the persons to be

                                                  8
Case 2:20-cv-14018-SDW-LDW Document 13 Filed 01/12/21 Page 12 of 13 PageID: 210


                examined and the substance of the testimony which the petitioner expects
                to elicit from each; and (6) the names and addresses of the persons having
                control or custody of the documents or property to be inspected and a
                description thereof.

 N.J. Ct. R. 4:11-1(a)(emphasis added). Surely, if Plaintiff was concerned about the possible

 spoliation of evidence and/or the preservation of evidence prior to initiation of litigation, this

 would have been an appropriate vehicle for the relief it sought, i.e. access to the Property to

 conduct an inspection.

        Absent such actions, however, a fraudulent concealment claim is inappropriate where, as

 here, there was no existing or pending litigation prior to the initiation of this lawsuit and

 discovery had not begun.           See, Huzinec v. Six Flags Great Adventure, LLC,

 CV162754FLWDEA, 2017 WL 44850, at *7 (D.N.J. Jan. 3, 2017); and Tafaro v. Six Flags

 Great Adventure, LLC, CV175607FLWLHG, 2018 WL 1535289, at *7 (D.N.J. Mar. 29, 2018)4.

 Thus, for the reasons expressed above and more fully in ASIC’s Moving Brief, the Court should

 dismiss Plaintiff’s fraudulent concealment claim with prejudice.




 4
  Plaintiff tellingly ignores these relevant authorities, which were cited in ASIC’s Moving Brief.
 See, Moving Brief at 12-13.
                                                  9
Case 2:20-cv-14018-SDW-LDW Document 13 Filed 01/12/21 Page 13 of 13 PageID: 211


                                       CONCLUSION

        For all the foregoing reasons and those more fully expressed in ASIC’s Moving Brief,

 ASIC respectfully requests that the Court grant its Motion to Dismiss Plaintiff’s Amended

 Complaint pursuant to Fed. R. Civ. P. 12(b)(6) and dismiss Plaintiff’s Amended Complaint with

 prejudice.

                                                   Respectfully submitted,

                                                   DENTONS US LLP



                                           By: /s/ John R. Vales, Esq.
                                                   John R. Vales, Esq.
                                                   john.vales@dentons.com

                                                   Attorneys for Defendant American
                                                   Security Insurance Company

 Dated: Short Hills, New Jersey
        January 12, 2021




                                              10
